Judgment of County Court and judgment of City Court reversed on the law and a new trial granted in the City Court, with costs in all courts to appellant to abide the event, on the ground that the court erred in refusing to permit plaintiff to prove the facts alleged in paragraphs 8, 9 and 10 of the answer to the effect that he had made an oral agreement with defendant supplemental to the lease by which he was to have an adjustment on the rent for certain large sums of money spent by him to make the premises fit for his occupancy. All concur, except Sears, P. J., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.